 


109 HR 704 IH: Voting Integrity and Verification Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 704 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Gibbons (for himself and Ms. Berkley) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to require a voter-verified permanent record or hardcopy under title III of such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Voting Integrity and Verification Act of 2005. 
2.Promoting accuracy, integrity, and security through preservation of a voter-verified permanent paper record 
(a)In generalSection 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended— 
(1)in paragraph (1)(A)— 
(A)by striking clause (i) and inserting the following new clause: 
 
(i)permit the voter to verify the accuracy of their ballot (in a private and independent manner), by allowing the voter to review an individual paper version of the voter’s ballot before the voter’s ballot is cast and counted;; 
(B)in clause (ii)— 
(i)by inserting discovered on the individual paper version of the voter’s ballot after to change the ballot or correct any error; and 
(ii)by striking and after the semicolon at the end; 
(C)by redesignating clause (iii) as clause (iv); and 
(D)by inserting after clause (ii) the following new clause: 
 
(iii) 
(I)preserve the individual paper version of the voter’s ballot, after the voter has certified that the same accurately reflects the voter’s intent, as the individual permanent paper record, and 
(II)preserve such individual permanent paper record at the polling place in accordance with the provisions of paragraph (2)(B)(i); and; 
(2)in paragraph (1)(B), by striking subparagraph (A)(iii) and inserting subparagraph (A)(iv); and 
(3)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)Manual audit capacity 
(A)In generalThe voting system shall produce an individual permanent paper record for each ballot that is cast which provides for voter verification of such record in accordance with paragraph (1)(A) and which meets the requirements of subparagraph (B). 
(B)Manual audit capacity 
(i)The voting system shall produce an individual permanent paper record for each ballot cast that is either— 
(I)preserved within the polling place in the manner in which all other paper ballots are preserved within such polling place; or 
(II)in the absence of such manner or method, which is consistent with the manner employed by the jurisdiction for preserving paper ballots in general. 
(ii)Each paper record produced under clause (i) shall be suitable for a manual audit equivalent or superior to that of a paper ballot voting system. 
(iii)All electronic records produced by any voting system shall be consistent with the individual permanent paper records produced by such voting system. In the event of any inconsistencies or irregularities between any electronic records and the individual permanent paper records, the individual permanent paper records shall be the true and correct record of the votes cast. 
(iv)The individual permanent paper records produced under clause (i) shall be used as the official records for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Help America Vote Act of 2002. 
 
